*430Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of atomizers, trays, place-card stands, photo frames, bottles, baskets, flasks, vases* napkin rings, and boxes chiefly used on the table, in the kitchen or household for utilitarian purposes, or hollow ware. The claim at 40 percent under paragraph 339 was sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited.